DETAILED ACTION
Claims 1-20 were filed with the amendment dated 02/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Response to Amendment
Applicant’s amendments, filed 02/08/2022, overcome the claim objections and 35 USC 112b rejections set forth in the Office Action mailed 10/08/2021.

EXAMINER'S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 Authorization for this examiner’s amendment was given in an interview with Mr. Demian Jackson on 05/05/2022.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) An overflow and overheat shutoff safety gas inlet connector, comprising: a gas inlet connector, to be connected to a gas source, with a gas inlet hole configured axially, a chamber configured on one end to be connected to the gas inlet hole, and a plurality of holding compartments configured on one side of the chamber; a connecting tube, in threaded connection with the gas inlet connector, with a convex portion on one end of the connecting tube, a transfer canal configured axially and going through the convex portion; a first magnetic piece, made of a magnetic material, movably configured inside the chamber 

2. (Currently Amended) An overflow and overheat shutoff safety gas inlet connector, comprising: a gas inlet connector, to be connected to a gas source, with a gas inlet hole configured axially, a chamber configured on one end to be connected to the gas inlet hole, and a plurality of holding compartments configured on one side of 2the chamber; a connecting tube, in threaded connection with the gas inlet connector, with a convex portion configured on one end of the connecting tube, a transfer canal configured axially and going through the convex portion; a first magnetic piece, made of a magnetic material, configured with a plurality of vents, movably configured inside the chamber inside the holding compartments to attract the first magnetic piece, so that the first magnetic piece can be pressed against the opening of the holding compartments; and a plurality of temperature control pieces, made of a material that can be softened or melted at a preset temperature, configured on one side of the second magnetic piece, so that the plurality of second magnetic pieces can be fixed inside the holding compartments; when the temperature control pieces are softened or melted, the plurality of second magnetic pieces can immediately fall apart from the holding compartments.

 Reasons for Allowance
Claims 1-20 are allowed
The claims are allowed for the reasons set forth in the Office Action mailed 10/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA CAHILL/Primary Examiner, Art Unit 3753